Citation Nr: 1546524	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  09-22 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for tuberculosis.

2.  Entitlement to service connection for emphysema.

3.  Entitlement to service connection for left arm nerve injury.

4.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder, anxiety, depression, bipolar disorder, and polysubstance abuse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to June 1987.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  Jurisdiction over this case was subsequently transferred to the RO in Denver, Colorado.

In its November 2008 rating decision, the RO separately adjudicated the issues of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, depression, and bipolar disorder, and entitlement to service connection for substance abuse.  In December 2012, the Veteran submitted a statement attributing his PTSD to a sexual assault he experienced during his military service.  As a procedural matter, the Veteran's psychiatric disorder and substance abuse claims will be combined into a single claim and recharacterized as entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) due to personal assault, anxiety, depression, bipolar disorder, and polysubstance abuse.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  This issue, which will be addressed in the Remand portion of the decision below, is remanded to the RO for further development.

In July 2013, the RO issued a rating decision that granted the Veteran's claim of entitlement to service connection for an orthodontic condition, to include impacted third molars.  As this decision was a complete grant of benefits with respect to that issue, the issue of entitlement to service connection for impacted third molars has been resolved and is not on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

FINDINGS OF FACT

1.  A current diagnosis of tuberculosis is not of record. 

2.  Emphysema is not shown to be related to his military service.

3.  The Veteran's left arm nerve injury, diagnosed as residuals of a repair of transected left musculocutaneous nerve, clearly and unmistakably pre-existed his military service, and the evidence demonstrates that the left arm nerve injury clearly and unmistakably was not aggravated by his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tuberculosis have not been met.  38 U.S.C.A. § 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for emphysema have not been met.  38 U.S.C.A. § 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The criteria for service connection for left arm nerve injury have not been met.  38 U.S.C.A. § 1111, 1131, 1153, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304(b), 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015). 

The RO's April 2007, October 2007, and July 2008 letters advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 

183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  These letters also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the RO satisfied the notice requirements with respect to the issues on appeal. 

The duty to assist the Veteran has also been satisfied.  In particular, the RO made reasonable attempts to procure the Veteran's medical records from Yale-New Haven Hospital in 1981, his service personnel records, his service treatment records, to include clinical records from Brooke Army Medical Center at Fort Sam Houston from March 1984 to August 1984; Walter Reed Army Medical Center from August 1984 to April 1985; and Martin Army Hospital at Fort Benning GA from May 1985 to June 1987, his post-service VA and private treatment records, and his Social Security Administration (SSA) disability records.  As a result of these efforts, the RO obtained the Veteran's available service treatment and personnel records, all identified post-service private and VA treatment records, and all available SSA disability records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Thus, the Board finds that there has been substantial compliance with its July 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Moreover, in May 2013, the Veteran was provided VA examinations to ascertain the nature and etiology of his claimed tuberculosis, emphysema, and left arm nerve injury.  The VA examiner who conducted these examinations thoroughly reviewed the evidence of record, performed comprehensive in-person evaluations of the Veteran, and provided medical opinions with supporting rationale.  The Board finds that the May 2013 VA examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Moreover, the Veteran has not claimed that these examinations were inadequate.  Id.  

Finally, there is no sign in the record that additional evidence relevant to the issues being addressed is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

I.  Entitlement to Service Connection

Service connection may be established for a disability resulting from an injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury incurred or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of entitlement to service connection, there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between the in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

A.  Tuberculosis

The Veteran is seeking entitlement to service connection for tuberculosis which he attributes to his military service.

In the Report of Medical History which accompanied his March 1987 service separation examination, the Veteran indicated that he tested positive and was treated 

for purified protein derivative (PPD) for tuberculin.  However, the Veteran's actual separation physical examination was negative for a diagnosis of tuberculosis or any other respiratory disorder.  Specifically, the March 1987 Report of Medical Examination showed that the Veteran had normal lungs and chest when he was discharged from military service.

The Veteran's post-service medical records are also silent for a diagnosis of tuberculosis at any time prior to or during the appeal period.  Specifically, a chest x-ray from December 2001 indicated that the Veteran's lungs were clear, that his cardiomediastinal silhouette was unremarkable, and that there was no evidence of active or inactive tuberculosis present.  A November 2003 VA treatment record noted the Veteran's report that he had a history of "positive PPD with treatment in the early 80's."  It was also noted that the Veteran's chest x-ray from 2002 was negative for any tuberculosis pathology.  A follow-up addendum report from that same month showed that the Veteran's latest PPD test was positive.  Chest x-rays showed hyperinflation of the lung fields, with flattening of the hemidiaphragms, but no active cardiopulmonary disease.  Based on the x-ray findings, it was determined that there was no evidence of acute cardiopulmonary pathology.  In December 2003, the Veteran was treated for bronchitis.  

Subsequently, a chest x-ray from January 2004 revealed clear lungs, normal cardiac size, mediastinal contour within normal limits, and unremarkable bony thorax.  An impression of clear lungs was given.  A May 2004 computerized tomography scan of the Veteran's thorax revealed the presence of numerous small pulmonary cysts but showed that the Veteran's lungs were otherwise clear.  Lung volumes appeared to be normal.  No suspicious pulmonary nodules were identified.  The mediastinum was found to be normal; no axillary lymphadenopathy was identified; and the imaged portions of the upper abdomen were unremarkable.  An impression of apical scarring on the right side was provided.  However, there was no mention by the VA clinician of an actual diagnosis of tuberculosis.  Chest x-rays from June 2007 and October 2008 were also negative for any evidence of acute cardiopulmonary pathology. 

In May 2013, the Veteran underwent a VA tuberculosis examination.  During the examination, the Veteran reported that he took a PPD test while on active duty and was told that he tuberculosis.  He also stated, "I claimed [tuberculosis] since I was told to; I know what happened to me in [the] military and what was told to me 'I had [tuberculosis on] active duty.'"  The VA examiner reviewed the Veteran's medical history and observed that the Veteran did not "now have or had . . . ever been diagnosed with active or latent tuberculosis."  The examiner also noted that the Veteran had a history of positive skin tests for tuberculosis without the active disease and that he did not have a positive quantiferon-tuberculosis gold test without the active disease.  Based on a review of the evidence of record, a clinical evaluation of the Veteran, and with consideration of the Veteran's lay statements, the examiner opined that there was no objective evidence of claimed tuberculosis. 

Establishing entitlement to service connection is limited to cases where there is a current disability shown during the appeal period.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (finding that in the absence of proof of present disability there can be no valid claim); see also McClain v. Nicholson, 21 Vet. App. 319, 321   (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim, even if the disability resolves prior to adjudication).  Absent medical evidence reflecting the current presence of the claimed disability, a basis upon which to establish service connection for tuberculosis has not been presented.  

Based on the evidence of record, the Veteran reported having a positive PPD test while on active duty and his post-service medical evidence shows that he had a positive PPD test in November 2003.  However, the Board finds that the Veteran has not submitted any evidence demonstrating that he actually has tuberculosis or residuals therefrom, that he was previously diagnosed as having tuberculosis, or that he received treatment for tuberculosis when the claim was filed or at any time during the appeal period.  Finally, the May 2013 VA examiner specifically opined that, based upon a review of the evidence of record and a physical evaluation of the Veteran, there was no objective evidence of claimed tuberculosis.

To the extent that the Veteran asserts that he currently has tuberculosis or that he had tuberculosis during the appeal period, his statements are not competent evidence to establish a current diagnosis or to provide an etiological opinion that any such disorder is related to his military service.  Moreover, the evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent diagnostic opinions.  Jandreau, 492 F.3d at 1377.  

As a diagnosis of tuberculosis has not been shown during the pendency of this appeal, the preponderance of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply and service connection for tuberculosis is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

B.  Emphysema

The Veteran is seeking entitlement to service connection for emphysema which he attributes to his military service.

Initially, the Veteran's available service treatment records are completely silent regarding any complaints, diagnoses, or treatment for any pulmonary condition or emphysema while on active duty.  His March 1987 service separation examination showed that he had normal lungs and chest when he was discharged from military service.

Moreover, the Veteran's post-service treatment records do not contain any evidence of ongoing treatment for emphysema.  A May 2004 VA treatment report indicated that the Veteran had tiny pulmonary cysts, with bilateral upper lung lobe predominance.  The radiologist reported possible etiologies, including emphysema, histiocytosis, and leiomyomatosis, although these were felt to be a relatively remote possibility.  VA treatment reports in November 2006, January 2007, and throughout 2008 do not show any complaints of or a diagnosis of a pulmonary condition or emphysema.

In May 2013, the Veteran was provided a VA examination to determine whether he had emphysema related to his military service.  During the examination, the Veteran reported that he was diagnosed with emphysema in 2004.  He indicated that VA x-rays were taken and he was told that he had emphysema for the first time.  He stated that he began receiving treatment for emphysema in 2008, to include puffers in 2008 and oral steroids in 2010.  He indicated that he believed it had something to do with his "[tuberculosis] treatment in the military."  The Veteran also reported that he started smoking at age 23 and had been an active smoker for 23 years.  The VA examiner reviewed the evidence of record and conducted a physical evaluation of the Veteran.  The examiner noted that chest x-rays taken in February 2013 showed that a previous inflammatory/infectious process in the left anterior segment was nearly resolved, with a small amount of residual subtle linear density, possible scarring as the only residual.  It was also noted that a February 2013 computed tomography scan showed the same thing and that a high resolution computerized tomography scan showed moderate to severe centrilobular emphysema.  Based on a physical evaluation of the Veteran, the examiner provided a diagnosis of emphysema.  It was noted that the Veteran's respiratory disorder required the use of daily inhalational bronchodilator therapy and inhalational anti-inflammatory daily medication.  The examiner opined that the Veteran's current severe obstructive ventilator dysfunction, diagnosed as emphysema, was not caused by or the result of his military service.  The examiner based this opinion on a review of the Veteran's available medical records, medical literature, and clinical experience.  The examiner noted that there was no objective evidence of an onset of emphysema during military service or shortly after discharge from military service.  It was noted that the Veteran had several normal work-up chest x-rays and a computerized tomography scan of the Veteran's thorax through the years and that even the Veteran's self-report of first being diagnosed with emphysema in 2004 demonstrated that its onset was many years after his discharge from military service.

Based upon a longitudinal review of the record, the Board finds that service connection is not warranted for emphysema.  In particular, the Board finds no competent and probative evidence linking the Veteran's current emphysema to his 

military service.  The Veteran has not claimed ongoing emphysema since his discharge from the service.  His service treatment records are completely silent as to any complaints of or treatment for emphysema during service.  Furthermore, the Veteran first reported having emphysema in 2004, approximately 17 years after his discharge from the service.  Finally, after thoroughly reviewing the evidence of record, to include the Veteran's reported history, and evaluating the Veteran, the May 2013 VA examiner opined that the Veteran's current severe obstructive ventilator dysfunction, diagnosed as emphysema, was not caused by or the result of his military service.  Thus, the Board finds that service connection for emphysema is not warranted. 

To the extent that the Veteran asserts that his current emphysema is related to his active duty service, the Board finds that this determination is more suited to the realm of medical expertise, rather than lay statements.  The precise determination of one etiology when there are several potential origins is too complex for a layperson to proffer a competent opinion.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent etiological opinions.  Jandreau, 492 F.3d at 1377.  Consequently, the Board finds that the Veteran's statements as to the cause of his current emphysema cannot be considered competent evidence sufficient to establish service connection.  

As there is no medical evidence linking the Veteran's current emphysema to his military service, service connection cannot be established.  In reaching this decision, the Board has considered the doctrine of reasonable doubt, but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  Gilbert, 1 Vet. App. at 53-56.

C.  Left Arm Nerve Injury

The Veteran is seeking entitlement to service connection for a preexisting left arm nerve injury which he contends was aggravated by his military service.  
A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the 

time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on VA to rebut the presumption of soundness by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. 38 C.F.R. § 3.304(b) (2015); VAOPGCPREC 3-03, 69 Fed. Reg. 25,178 (2004); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  VA may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability is due to the natural progress of the preexisting condition.  38 U.S.C. § 1153 (West 2014).  Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999).  It is an onerous evidentiary standard, requiring that the no-aggravation result be undebatable.  See Cotant v. Principi, 17 Vet. App. 116 (2003).

In this case, the Veteran's initial entrance examination is unavailable for review. Because there is no entrance examination report, a presumption of soundness at entry attaches.  Doran v. Brown, 6 Vet. App. 283, 286 (1994).

Nevertheless, the evidence of record clearly and unmistakably demonstrates that the Veteran's left arm nerve injury, diagnosed as residuals of a repair of transected left musculocutaneous nerve, existed prior to his military service.  Private treatment records from 1981 show that the Veteran was involved in a motorcycle accident on April 11, 1981, and sustained a laceration of his left arm nerve at the mid-humerus, medially.  These records also show that he was hospitalized for twelve days after undergoing a wound closure, nerve repair, sural nerve grant repair of the transected musculotaneous nerve of his left arm.  Accordingly, the Board finds that the Veteran's left arm nerve injury, diagnosed as residuals of a repair of transected left musculocutaneous nerve, clearly and unmistakably existed prior to his military service.

The Veteran's service treatment records are completely silent regarding any complaints, diagnoses, or treatment for a left arm nerve disorder while on active duty.  His March 1987 service separation examination showed normal upper extremities and no clinical findings of any neurological abnormalities.  Other than a post-injury left arm scar noted on his separation examination report, there is no indication that the Veteran was involved in any motorcycle accident while on active duty or that he reinjured or aggravated his left arm nerves.  His accompanying report of medical history indicated a positive history of paralysis but did not provide any specifics.  The Veteran also denied having a history of neuritis.

Similarly, the post-service evidence of record is negative for ongoing treatment for a left arm nerve injury.  In May 2013, the Veteran was afforded a VA examination to determine whether any diagnosed neurological disorder was related to his military service.  He reported that he was in a motorcycle accident in 1981 prior to entering military service and that he damaged the nerves in his left forearm and required a surgical repair of his nerves.  He also stated that once he was "back to normal," he entered military service.  He indicated that he re-injured his left arm when he was involved in a motorcycle accident in 1986 on his way to work at Fort Benning.  He stated that he smacked his arm into a pole and that his left arm was "dead for a while; got better; however its never back to normal."  He reported that he currently avoids flexing his arm, that he has a hard time bending it, and that it goes numb.  The VA examiner reviewed the Veteran's medical history and found that prior to entering the military, the Veteran was involved in a motor vehicle accident in April 1981 and sustained a laceration to his left arm mid-humerus region.  The examiner noted that the Veteran was hospitalized from April 1981 to May 1981 and that a wound closure and nerve repair was performed during his stay in the hospital.  After evaluating the Veteran, the examiner provided a diagnosis of residuals of a repair of transected left musculocutaneous nerve.  Thereafter, the examiner opined that the Veteran's current residuals were not caused by or aggravated by his military service.  Regarding the aggravation of a preexisting condition, the examiner observed that the Veteran's current residuals were consistent with the residuals of his pre-service remote surgery and that there was no 

evidence of aggravation of this injury to the left arm, to include residuals of a repair of transected left musculocutaneous nerve.

Based upon a longitudinal review of the record, the Board finds that the Veteran's pre-existing left arm injury, diagnosed as residuals of a repair of transected left musculocutaneous nerve, clearly and unmistakably was not aggravated by his military service.  The Veteran's service treatment records, to include his separation examination, are completely silent regarding any complaints, diagnoses, or treatment for a left arm nerve disorder while on active duty.  The post-service evidence of record is negative for ongoing treatment for a left arm nerve injury.  The May 2013 VA examiner opined that the left arm nerve injury, diagnosed as residuals of a repair of transected left musculocutaneous nerve, were consistent with the residuals of the pre-service remote surgery and that there was no evidence of aggravation of his left arm during his military service.  

Although the Veteran contends he re-injured his left arm when he was involved in a motorcycle accident in 1986, this evidence is not consistent with the contemporaneous evidence at that time.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  

To the extent that the Veteran asserts that his pre-existing left arm nerve injury, diagnosed as residuals of a repair of transected left musculocutaneous nerve, was aggravated by his military service, the Board finds that this determination is more suited to the realm of medical expertise, rather than lay statements.  The precise determination of one etiology when there are several potential origins is too complex for a layperson to proffer a competent opinion.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent etiological opinions.  Jandreau, 492 F.3d at 1377.  Consequently, the Board finds that the Veteran's statements as to the aggravation of his preexisting left arm nerve injury cannot be considered competent evidence sufficient to establish service connection.  

In reaching this decision, the Board has considered the doctrine of reasonable doubt, but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for tuberculosis is denied.

Service connection for emphysema is denied

Service connection for a left arm nerve injury is denied.


REMAND

The Veteran is seeking entitlement to service connection for a psychiatric disorder, to include PTSD due to personal assault, anxiety, depression, bipolar disorder, and polysubstance abuse.  Remand is required for compliance with VA's duty to assist the Veteran in substantiating his remaining claims on appeal.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Throughout the course of the appeal, multiple psychiatric disorders, including bipolar disorder; major depressive disorder; depression, anxiety disorder; substance induced mood disorder; PTSD; cocaine abuse, cannabis dependence; and alcohol dependence were diagnosed.

In December 2012, the Veteran submitted a statement wherein he indicated that his PTSD was the result of a sexual assault he experienced while on active duty.  Specifically, he indicated that he was sexually assaulted by Lt. Col. P. on November 19, 1983, when they were both assigned to the same unit (USAMEDDAC HSC) while stationed at Fort Sheridan in Illinois.

In May 2013, the Veteran presented for a VA psychiatric examination.  After reviewing the evidence of record and evaluating the Veteran, the VA examiner opined that the Veteran did not meet the diagnostic criteria for PTSD as per the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The examiner specified that the Veteran did not meet the re-experiencing and avoidance criterion for a PTSD diagnosis and that there was no objective evidence of the alleged military sexual trauma in his available service treatment records.  The examiner also observed that the Veteran reported having been sexually assaulted twice prior to his military service and that his anxiety symptoms were present prior to service in the form of his "avoidance to talk about the sexual assaults the occurred prior to service."  The examiner did not address whether any of the Veteran's other previously diagnosed psychiatric disorders were related to his military service.

In a May 2014 statement, the Veteran reiterated that he was sexually assaulted while on active duty in November 1984 by his commanding officer.  He asserted that he has "suffered with symptoms of PTSD since the incident" and indicated that PTSD was diagnosed in 2008 while a patient at the VA Medical Center (VAMC) in West Haven, Connecticut.  He also stated that he had received continued treatment for PTSD since his initial diagnosis in 2008.

Under these circumstances, the RO must contact the Veteran and request that he provide any additional information that he believes may help corroborate his inservice sexual assault.  The Veteran must be advised that this information may be vitally necessary to obtain supportive evidence of the stressful events he claims to have experienced, and he must be asked to be as specific as possible because without such details an adequate search for verifying information cannot be conducted.  The Veteran must also be advised of alternate sources that may constitute credible supporting evidence for verification of a personal assault.  38 C.F.R. § 3.304(f)(5).  He must further be advised that failure to respond may result in adverse action.

The Veteran must be afforded an appropriate VA psychiatric examination to determine whether any previously and currently diagnosed psychiatric disorders are related to his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim of entitlement to service connection for a psychiatric disorder, to include all treatment records for PTSD since 2008.  The Veteran must also be advised of alternate sources that may constitute credible supporting evidence for verification of a personal assault.  

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

Regardless of his response, the RO must attempt to obtain all pertinent inpatient and outpatient treatment records from the VAMC in West Haven, Connecticut in 2008, to the present.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after 

making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  After completing the above actions, the Veteran must be afforded an examination by a psychiatrist to determine the whether any previously and currently diagnosed psychiatric disorders are related to the Veteran's military service.  The claims file and all electronic records must be made available to the examiner, and the examiner must indicate that these records have been reviewed. 

Following a review of the evidence of record, and with consideration of the Veteran's statements and all other lay statements of record, the examiner must provide diagnoses for all psychiatric disorders found.  The psychiatrist must integrate the previous psychiatric findings and diagnoses to obtain a true picture of the nature of the Veteran's psychiatric status.  The examiner must then state whether any currently or previously diagnosed psychiatric disorder during the appeal period is related to the Veteran's military service.  

As it pertains to any anxiety disorder found, the examiner must consider the May 2013 VA examiner's 

comment that the Veteran's anxiety symptoms were present prior to his military service.  If the examiner determines an anxiety disorder preexisted the Veteran's military service, the examiner must state upon what specific evidence this conclusion was reached.  The examiner must also state whether the preexisting anxiety was not aggravated by military service, and if so, upon what specific evidence this conclusion was reached.

If a PTSD diagnosis is deemed appropriate, the examiner must address whether there is a positive relationship between the Veteran's current PTSD symptomatology and any in-service stressor, including as due to a personal assault.  With respect to PTSD, the examiner must determine whether the Veteran had any behavioral changes indicative of a personal assault in service.  Based on the evidence of record, the examiner must provide an opinion as to whether the record indicates that any in-service personal assault described by the Veteran occurred.  If there is a medical basis to support or doubt the history of personal assault provided by the Veteran, the examiner must provide a fully reasoned explanation.  If the examiner determines that a personal assault occurred in service, the examiner must determine whether the claimed stressors were sufficient to produce PTSD; and whether there is a link between the current symptomatology and the in-service stressors found to be established by the record and found sufficient to produce PTSD.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it 

must be so stated, and the psychiatrist must provide the reasons why an opinion would require speculation. The psychiatrist must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the psychiatrist must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file showing that notice scheduling the examination was sent to his last known address and not returned as undeliverable.
 
4.  The RO must review the examination report to ensure complete compliance with the directives of this remand.  If the opinion is deficient in any manner, corrective procedures must be implemented. 

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the remaining claim on appeal must be adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to 

the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


